DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 April 2022 has been entered.
 
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-5 are canceled.  Claims 22-40 remain withdrawn from consideration.  Claims 1 and 6-21 are under examination.

Withdrawn Objections And/Or Rejections
	The rejection of claims 1, 6-8, 11-15, 17, and 18 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 2017/042212 A1 as set forth at pp. 3-4 of the previous Office action (mailed 01 October 2021) is withdrawn in view of the amended claims (received 01 April 2022).
The rejection of claims 9 and 10 under 35 U.S.C. 103 as being unpatentable over WO 2017/042212 A1 in view of Robinson et al. as set forth at pp. 5-6 of the previous Office action (mailed 01 October 2021) is withdrawn in view of the amended claims (received 01 April 2022).
The rejection of claims 1, 16, and 18-21 under 35 U.S.C. 103 as being unpatentable over WO 2017/042212 A1 in view of Lipford et al. as set forth at p. 6 of the previous Office action (mailed 01 October 2021) is withdrawn in view of the amended claims (received 01 April 2022).
The rejection of claims 1, 6-8, 11-15, 17, and 18 under 35 U.S.C. 103 as being unpatentable over WO 2017/042212 A1 in view of Le Saux et al. as set forth at pp. 7-9 of the previous Office action (mailed 01 October 2021) is withdrawn in view of the amended claims and the Bammert declaration under 37 CFR 1.132 (both received 01 April 2022).
The rejection of claims 9 and 10 under 35 U.S.C. 103 as being unpatentable over WO 2017/042212 A1 in view of Le Saux et al. and further in view of Robinson et al. as set forth at pp. 9-11 of the previous Office action (mailed 01 October 2021) is withdrawn in view of the amended claims and the Bammert declaration under 37 CFR 1.132 (both received 01 April 2022).
The rejection of claims 1, 16, and 18-21 under 35 U.S.C. 103 as being unpatentable over WO 2017/042212 A1 in view of Le Saux et al. and further in view of Lipford et al. as set forth at pp. 11-12 of the previous Office action (mailed 01 October 2021) is withdrawn in view of the amended claims and the Bammert declaration under 37 CFR 1.132 (both received 01 April 2022).


Rejoinder
Claims 1 and 6-21 are allowable. The restriction requirement between Groups I and II, as set forth in the Office action mailed on 24 August 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 24 August 2020 is withdrawn with respect to Groups I and II.  Claims 22-24 , directed to a method of vaccinating a mammal, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 25-40, directed to a method of determining the presence/amount of an IL-31 antibody in a sample and a method of determining the amount of IL-31 in a sample, are withdrawn from consideration because these claims do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Gloria Szakiel on 06 May 2022.

The application has been amended as follows: 
Please amend claim 1 as follows:
1. (Currently amended) A vaccine composition for immunizing and/or protecting a mammal against an interleukin-31 (IL-31) mediated disorder, wherein said composition comprises: 

a) the combination of a carrier polypeptide and at least one , wherein said IL-31 mimotope is:

a parent equine IL-31 mimotope which is a peptide an amino acid sequence selected from the group consisting of SMPTDNFERKRF (SEQ ID NO: 189), NSSAILPYFKAISPSLNNDKSLYIIEQLDKLNF (SEQ ID NO: 194), GPIYQLQPKEIQAIIVELQNLSKK (SEQ ID NO: 198), and KGVQKF (SEQ ID NO: 202); or 
ii)         a variantIL-31 mimotope which is a peptide from about 5 to about 40 amino acid residues in length that has at least 50% amino acid sequence identity with said parent equine IL-31 mimotope and is and/or comprises the amino acid sequence of said parent equine IL-31 mimotope except for one or more amino acid substitutions within said amino acid sequence, wherein said variant IL-31 mimotope s anti-IL-31 binding; 

and

b) an adjuvant.


Please cancel non-elected claims 25-40 without prejudice.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The examiner’s amendment was made to clarify the scope of the clamed invention.  Applicant agreed to the examiner’s amendment solely to facilitate allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
06 May 2022